


110 HR 2287 IH: Teacher Tax Credit Act of

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2287
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2007
			Mrs. Wilson of New
			 Mexico (for herself, Mr. Davis of
			 Alabama, Mr. Marshall,
			 Mr. Price of North Carolina,
			 Mrs. Capito,
			 Mr. Kuhl of New York,
			 Ms. Norton,
			 Ms. Jackson-Lee of Texas,
			 Mr. Cleaver,
			 Mr. Buchanan,
			 Mr. Moore of Kansas,
			 Mr. Miller of Florida,
			 Mr. Regula, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for teachers and principals who work in certain low income
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Tax Credit Act of
			 2007.
		2.Credit for
			 educators in certain elementary or secondary schools
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
				
					25E.Educators in
				certain elementary and secondary schools
						(a)Allowance of
				creditIn the case of an
				eligible educator, there shall be allowed as a credit against the tax imposed
				by this chapter for a taxable year an amount equal to $2,000.
						(b)DefinitionsFor
				purposes of this section—
							(1)Eligible
				educatorThe term
				eligible educator means, with respect to any taxable year, an
				individual who is a teacher, instructor, counselor, principal, or aide in any
				of grades kindergarten through 12 in an eligible elementary or secondary school
				for at least 900 hours during a school year.
							(2)Eligible
				elementary or secondary schoolThe term eligible elementary or
				secondary school means any school that is eligible for schoolwide
				assistance under section 1114(a)(1) of title I of the Elementary and Secondary
				Education Act of
				1965.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
				
					Sec. 25E. Educators in certain
				elementary and secondary schools..
				
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			
